I concur in the statements of law in the dissenting opinion of Mr. Justice Thomas; however, I agree to the judgment of affirmance because the burden is with plaintiff in error in this Court to show reversible error. It is not presumed that error injuriously affected the substantial rights of the defendant. Section 309, Florida Criminal Code.
The wearing apparel erroneously received in evidence is not before this Court and we therefore cannot judicially determine the harmful effect of same in evidence.